Exhibit 10.3

 

 

 

WARRANTHOLDER RIGHTS AGREEMENT

AMONG

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP HOLDINGS LLC,

GENERAL ATLANTIC PARTNERS 79, L.P.,

GAP-W HOLDINGs, L.P.,

GAPSTAR, LLC,

GAPCO GMBH & CO. KG,

GAP COINVESTMENTS III, LLC,

GAP COINVESTMENTS IV, LLC

AND

THE HOLDERS FROM TIME TO TIME PARTY HERETO

DATED DECEMBER 12, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Definitions

     1   

Section 2.

 

Certain Transfers; Pre-emptive Rights

     10   

Section 3.

 

Transfers; Additional Parties

     18   

Section 4.

 

Information Rights; Confidentiality

     20   

Section 5.

 

Notices

     22   

Section 6.

 

Representations and Warranties

     22   

Section 7.

 

Covenants

     27   

Section 8.

 

Miscellaneous Provisions

     31   



--------------------------------------------------------------------------------

WARRANTHOLDER RIGHTS AGREEMENT dated as of December 12, 2013 (this “Agreement”),
among AFFINION GROUP HOLDINGS, INC., a Delaware corporation (the “Company”),
AFFINION GROUP HOLDINGS, LLC (“Apollo”), GENERAL ATLANTIC PARTNERS 79, L.P.
(“GAP 79”), GAP-W HOLDINGS, L.P. (“GAP-W”), GAPSTAR, LLC (“GapStar”), GAPCO
GMBH & CO. KG (“GAPCO”), GAP COINVESTMENTS III, LLC (“GAP Coinvest III”) and GAP
COINVESTMENTS IV, LLC (“GAP Coinvest IV”, and together with GAP 79, GAP-W,
GapStar, GAPCO and GAP Coinvest III, “General Atlantic”) and the Holders from
time to time party hereto.

WHEREAS, in connection with the proposed restructuring of the Company’s and its
subsidiaries’ outstanding indebtedness pursuant to (i) exchange offers for the
Company’s outstanding 11.625% Senior Notes due 2015 and Affinion Group, Inc.’s,
the Company’s wholly owned subsidiary (“AGI”), outstanding 11 1⁄2% Senior
Subordinated Notes due 2015 and (ii) amendments to AGI’s amended and restated
credit agreement (collectively, the “Transactions”), the Company will issue
Warrants (as defined below) to certain investors participating in the
Transactions;

WHEREAS, upon the exercise of Warrants, the holders thereof will receive shares
of Common Stock (as defined below); and

WHEREAS, the parties hereto desire to grant certain rights and privileges, and
impose certain obligations and restrictions, on the holders of the Warrants and
the Common Stock issuable upon the exercise thereof.

THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement:

“Accelerated Buyer” has the meaning ascribed to such term in Section 2(a)(iv).

“Affiliate” of a Person that is not a natural person means any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of Securities or any partnership or other
ownership interest, by contract or otherwise) of a Person. The term “Affiliate”
shall not include at any time (i) any portfolio companies of (1) Apollo
Management V, L.P. or its affiliates or (2) General Atlantic LLC or its
affiliates other than for purposes of Sections 7(a)(i), 7(c)(i) and 7(c)(iii)
(in respect of which the term “Affiliate” may include any portfolio companies of
(1) Apollo Management V, L.P. or its affiliates or (2) General Atlantic LLC or
its affiliates) or (ii) in the case of any party hereto, the Company.

“Affiliate” of a Person that is an individual means: (i) any member of the
immediate family of such Person, including parents, siblings, spouse and
children (including those by adoption); the parents, siblings, spouse, or
children (including those by adoption) of such immediate family member, and in
any such case any trust whose primary beneficiary is such

 

1



--------------------------------------------------------------------------------

individual Person or one or more members of such immediate family and/or such
Person’s lineal descendants; (ii) the legal representative or guardian of such
individual Person or of any such immediate family member in the event such
individual Person or any such immediate family member becomes mentally
incompetent; and (iii) any other Person controlling, controlled by or under
common control with such Person. As used in this definition, the term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
Securities or any partnership or other ownership interest, by contract or
otherwise) of a Person.

“Affiliated Holder” has the meaning ascribed to such term in Section 7(b)(i).

“AGI” has the meaning ascribed to such term in the recitals hereof.

“AGI Board” means the board of directors of AGI.

“Agreement” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Apollo” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Apollo Group” means investment funds managed by Apollo Management V, L.P., a
Delaware limited partnership, Apollo Global Management, LLC, a Delaware limited
liability company, or any of their respective Affiliates.

“Ares” means Ares Management LLC, on behalf of investment funds and/or
investment vehicles managed and/or co-managed by Ares Management LLC and/or its
Affiliates.

“Asset Acquirer” means a Person who enters into a legally binding contract to
purchase assets in a Dragged Asset Sale.

“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act. For the avoidance of doubt, each Legacy
Stockholder shall be deemed to beneficially own all of the shares of Common
Stock held by any of its Affiliates. Notwithstanding anything to the contrary
set forth in this Agreement, no Holder shall be deemed to have agreed with any
other Holder to act together for the purpose of acquiring, holding, voting or
disposing of the Common Stock or to form a “group” (as such term is used in Rule
13d-5 under the Exchange Act), in each case, solely as a result of the existence
of this Agreement, the Securityholder Rights Agreement or the Stockholder
Agreement.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement to be made by the Board shall be binding and conclusive,
if made in good faith.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York, New York are authorized or obligated by Law or executive
order to close.

“By-Laws” means the By-laws of the Company (as in effect from time to time).

 

2



--------------------------------------------------------------------------------

“Class A Common Stock” means the class A common stock of the Company, par value
$0.01 per share.

“Class B Common Stock” means the class B common stock of the Company, par value
$0.01 per share.

“Common Stock” means the Class A Common Stock and Class B Common Stock,
collectively.

“Company” has the meaning ascribed to such term in the introductory paragraph
hereof.

“Confidential Information” has the meaning ascribed to such term in
Section 4(c).

“Consulting Agreement” means that certain amended and restated consulting
agreement, dated as of the date hereof, between the Company and Apollo
Management V, L.P.

“Consulting Fee” shall have the meaning ascribed to such term in the Consulting
Agreement.

“Control Disposition” means a Transfer which would have the effect of
transferring to a Person or Group, in each case consisting solely of
unaffiliated third parties (for the avoidance of doubt, prior to a Control
Event, any Affiliate or a portfolio company of a Legacy Stockholder shall be
deemed not to be an unaffiliated third party), a number of shares of Common
Stock such that, following the consummation of such Transfer, such Person or
Group possesses the voting power to elect a majority of the Board (whether by
merger, consolidation or sale or Transfer of Common Stock). For the avoidance of
doubt, neither the Control Event, should it occur, nor the resultant right of
the holders of Class B Common Stock to nominate and elect a majority of the
Board shall constitute a Control Disposition.

“Control Event” shall have the meaning ascribed to such term in the Warrant
Agreement.

“Director” means a director of the Company.

“Drag-Along Notice” has the meaning ascribed to such term in Section 2(b)(ii).

“Drag-Along Percentage” means a fraction (expressed as a percentage), the
numerator of which is the total number of issued and outstanding shares of
Common Stock that the Dragging Parties (together with their respective
Affiliates) desire to Transfer in the Drag-Along Transaction and the denominator
of which is the total number of issued and outstanding shares of Common Stock
beneficially owned by the Dragging Parties (together with its respective
Affiliates) at the time immediately prior to such Drag-Along Transaction.

“Drag-Along Right” has the meaning ascribed to such term in Section 2(b)(i).

“Drag-Along Shares” has the meaning ascribed to such term in Section 2(b)(ii).

“Drag-Along Transaction” has the meaning ascribed to such term in
Section 2(b)(i).

 

3



--------------------------------------------------------------------------------

“Dragged Asset Sale” has the meaning ascribed to such term in Section 2(b)(vii).

“Dragged Asset Sale Holder” has the meaning ascribed to such term in
Section 2(b)(vii).

“Dragged Asset Sale Notice” has the meaning ascribed to such term in
Section 2(b)(viii).

“Dragged Asset Sale Right” has the meaning ascribed to such term in
Section 2(b)(vii).

“Dragged Holder” has the meaning ascribed to such term in Section 2(b)(i).

“Dragging Parties” has the meaning ascribed to such term in Section 2(b)(i).

“Effective Date” means December 12, 2013.

“Empyrean” means Empyrean Capital Partners, L.P.

“Encumbrances” means any direct or indirect encumbrances, lien, pledge, security
interest, claim, charges, option, right of first refusal or offer, mortgage,
deed of trust, easement, or any other restriction or third-party right,
including restrictions on the right to vote equity interests, in each case,
other than as created pursuant to this Agreement, the Securityholder Rights
Agreement, the Stockholder Agreement, the Registration Rights Agreement or the
MIRA.

“Equityholder Agreement” means the Stockholder Agreement and the Securityholder
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Exercisable Warrants” means collectively the Series A Warrants and, after a
Control Event has occurred, if ever, the Series B Warrants.

“Excluded Securities” has the meaning ascribed to such term in Section 2(a)(v).

“GAP 79” has the meaning ascribed to such term in the introductory paragraph
hereof.

“GAPCO” has the meaning ascribed to such term in the introductory paragraph
hereof.

“GAP Coinvest III” has the meaning ascribed to such term in the introductory
paragraph hereof.

“GAP Coinvest IV” has the meaning ascribed to such term in the introductory
paragraph hereof.

“GapStar” has the meaning ascribed to such term in the introductory paragraph
hereof.

“GAP-W” has the meaning ascribed to such term in the introductory paragraph
hereof.

“General Atlantic” has the meaning ascribed to such term in the introductory
paragraph hereof.

 

4



--------------------------------------------------------------------------------

“General Atlantic Group” means General Atlantic LLC and its affiliated
investment partnerships.

“Government Entity” means any federal, national, supranational, state,
provincial, commonwealth, local or foreign or similar government, governmental
subdivision, regulatory or administrative body or other governmental or
quasi-governmental agency, tribunal, commission, court, judicial or arbitral
body or other entity with competent jurisdiction.

“Group” has the meaning ascribed to such term in Section 13(d)(3) of the
Exchange Act.

“Holder Group” means the Holders, collectively. Unless otherwise expressly
indicated herein, the exercise of any rights or privileges of the Holder Group
hereunder, including without limitation any consent rights, waivers, or
nominating rights, shall be by the Holder Group Majority.

“Holder Group Majority” means the Holders that beneficially own a majority of
the Warrant Shares held by all Holders.

“Holders” means the holders of the issued and outstanding Warrants or Warrant
Shares who are parties hereto, other than the Company, Apollo, General Atlantic
and their respective Affiliates.

“Holdings Senior Notes” shall have the meaning ascribed to such term in the
Warrant Agreement.

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, and (b) all obligations
of such Person evidenced by notes, bonds, debentures or other similar debt
instruments.

“Investors” means the holders of the issued and outstanding Securities of the
Company who are parties hereto (including each Holder) or to the Securityholder
Rights Agreement, other than the Company, Apollo, General Atlantic and their
respective Affiliates.

“Law” means any federal, national, supranational, state, provincial,
commonwealth, local or foreign or similar law, statute, ordinance, rule,
regulation, code, order, writ, judgment, injunction, directive, guideline or
decree enacted, issued, promulgated, enforced or entered by a Government Entity
or Self-Regulatory Organization (including, for the sake of clarity, any policy
statement or interpretation that has the force of law with respect to any of the
foregoing, and including common law).

“Legacy Stockholders” means (i) Apollo and each of its Transferees; and
(ii) General Atlantic and each of its Transferees.

“Legacy Stockholders Consent” means (i) the consent of Apollo, for so long as
Apollo and its Affiliates in the aggregate continue to own at least 50% of the
shares of Common Stock owned by them on the date hereof, (ii) the consent of
General Atlantic, for so long as General Atlantic and its Affiliates in the
aggregate continue to own at least 50% of the shares of Common Stock owned by
them on the date hereof and (c) the consent of the holders of a majority of the
shares of Common Stock owned by Apollo and General Atlantic and each of their
Affiliates.

 

5



--------------------------------------------------------------------------------

“Lump Sum Payment” shall have the meaning ascribed to such term in the
Consulting Agreement.

“MIRA” means that certain Management Investor Rights Agreement, dated as of
October 17, 2005, among the Company, Apollo and the other parties thereto (as it
may be amended, supplemented, restated or otherwise modified from time to time).

“Offered Securities” has the meaning ascribed to such term in Section 2(c).

“PennantPark” means PennantPark Investment Advisers, LLC, together with its
Affiliates.

“Permitted Transfer” means:

(a) in the case of any Holder who is an individual, a Transfer of shares of
Common Stock to a trust or estate planning-related entity for the sole benefit
of such Holder;

(b) in the case of any Holder that is a partnership, (i) a Transfer of shares of
Common Stock to its limited, special and general partners or their equivalents
as a pro rata distribution by such partnership to its partners or equivalents
and (ii) a Transfer of shares of Common Stock made to any of such Holder’s
Affiliates; and

(c) in the case of any Holder that is a corporation, company or limited
liability company, (i) a Transfer of shares of Common Stock to its shareholders
or members, as the case may be, as a pro rata distribution by such Person to its
shareholders or members and (ii) a Transfer of shares of Common Stock made to
any of such Holder’s Affiliates;

provided, however, that notwithstanding anything to the contrary, if a Person
that received Warrant Shares in a Permitted Transfer owing to its status as an
Affiliate of the transferor ceases to be an Affiliate of such transferor, such
Person will re-convey such Warrant Shares to such transferor (1) immediately
before such Person ceases to be an Affiliate of such transferor so long as such
Person knows of its upcoming change of status immediately prior thereto or
(ii) if such change of status is not known until after such change of status,
then as soon as practicable thereafter.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a Government Entity.

“Pre-emptive Rights Proportion” means, with respect to any Person at the time of
an event, a fraction (expressed as a percentage) the numerator of which is the
total number of shares of Common Stock (which shall include Warrants on an as
exercised basis without regard to whether then exercisable) beneficially owned
by (x) if such Person is an individual, such Person and (y) if such Person is
not an individual, such Person and its Affiliates, in each case at such time,
and the denominator of which is the aggregate number of issued and outstanding
shares of

 

6



--------------------------------------------------------------------------------

Common Stock on a fully diluted basis; provided, that, for these purposes the
Person shall be deemed to have beneficial ownership of all securities that such
Person has the right to acquire, whether such right is currently exercisable or
is exercisable upon the occurrence of a subsequent event.

“Potential Participant” has the meaning ascribed to such term in Section 4(c).

“Pre-emptive Rights Holder” has the meaning ascribed to such term in
Section 2(c).

“Pre-emptive Offer Acceptance Notice” has the meaning ascribed to such term in
Section 2(c).

“Pre-emptive Offer Notice” has the meaning ascribed to such term in
Section 2(c).

“Pre-emptive Offer Period” has the meaning ascribed to such term in
Section 2(c).

“Qualified Public Offering” means an underwritten public offering of Common
Stock by the Company pursuant to an effective registration statement filed by
the Company with the Securities and Exchange Commission (other than on Forms S-4
or S-8 or successors to such forms) under the Securities Act.

“Refused Securities” has the meaning ascribed to such term in Section 2(c).

“Registration Rights Agreement” means the Second Amended & Restated Registration
Rights Agreement, dated as of the date hereof (as it may be amended,
supplemented, restated or otherwise modified from time to time), by and among
the Company and the parties thereto, a form of which is attached hereto as Annex
II.

“Related Parties” has the meaning ascribed to such term in Section 8(t).

“Representatives” has the meaning ascribed to such term in Section 4(c).

“Required Consents” shall have the meaning ascribed to such term in the Warrant
Agreement.

“Required Voting Percentage” means:

(a) prior to the Control Event, if it should ever occur, all of the following:
(i) a majority of the issued and outstanding shares of Common Stock owned by
Apollo and any member of the Apollo Group; (ii) a majority of the issued and
outstanding shares of Common Stock owned by General Atlantic and any member of
the General Atlantic Group; (iii) the Holder Group Majority; and (iv) the
Company; and

(b) upon and following the Control Event, if it should ever occur, all of the
following: (i) a majority of the issued and outstanding shares of Common Stock
owned by the Legacy Stockholders, (ii) Apollo’s consent for so long as the
Apollo Group owns at least 10% of the Company’s issued and outstanding shares of
Common Stock on a fully diluted basis, (iii) General Atlantic’s consent for so
long as the General Atlantic Group owns at least 10% of the Company’s issued and
outstanding shares of Common Stock on a fully diluted basis; (iv) the Holder
Group Majority; and (v) the Company.

 

7



--------------------------------------------------------------------------------

“Rule 144” has the meaning ascribed to such term in Section 3.3(d).

“Securities” means, with respect to any Person, such Person’s “securities” as
defined in Section 2(1) of the Securities Act and includes such Person’s capital
stock or other equity interests or any options, warrants or other securities
that are directly or indirectly convertible into, or exercisable or exchangeable
for, such Person’s capital stock or other equity or equity-linked interests,
including (but not limited to) phantom stock , stock appreciation rights,
Warrant Shares and Warrants.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Securityholder Rights Agreement,” means that certain Securityholder Rights
Agreement, dated as of January 14, 2011, by and among the Company and the
investors party thereto.

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, the American Stock Exchange, the National Futures Association, the
Chicago Board of Trade, the NYSE, the NASDAQ Stock Exchange, any national
securities exchange (as defined in the Exchange Act), any other securities
exchange, futures exchange, contract market, any other exchange or corporation
or similar self-regulatory body or organization.

“Series A Holders Director” has the meaning ascribed to such term in the
Company’s certificate of incorporation.

“Series A Warrants” has the meaning ascribed to such term in the Warrant
Agreement.

“Series B Warrants” has the meaning ascribed to such term in the Warrant
Agreement.

“Significant Holder” means each of (i) Ares, so long as Ares beneficially owns,
together with its Affiliates, a number of Warrant Shares and/or Warrants (on an
as-exercised basis) equal to at least 50% of the number of Warrant Shares or
Warrants (on an as-exercised basis) issued to Ares and its Affiliates on the
Effective Date (ii) Empyrean, so long as Empyrean beneficially owns, together
with its Affiliates, a number of Warrant Shares and/or Warrants (on an
as-exercised basis) equal to at least 50% of the number of Warrant Shares or
Warrants (on an as-exercised basis) issued to Empyrean and its Affiliates on the
Effective Date and (iii) Pennant Park, so long as Pennant Park beneficially
owns, together with its Affiliates, a number of Warrant Shares and/or Warrants
(on an as-exercised basis) equal to at least 50% of the number of Warrant Shares
or Warrants (on an as-exercised basis) issued to Pennant Park and its Affiliates
on the Effective Date (in each case, as adjusted for any stock split, stock
dividend, stock distribution or stock combination or combination having similar
effect).

“SPV Affiliate” means, with respect to Apollo, any Affiliate of Apollo
Management V, L.P. or Apollo Global Management, LLC, or, with respect to General
Atlantic, any Affiliate of General Atlantic LLC, in each case whose direct or
indirect interest in the shares of Common Stock constitutes more than 50% (by
value) of the equity Securities portfolio of that Affiliate.

 

8



--------------------------------------------------------------------------------

“Stockholder Agreement” means the Stockholder Agreement, dated as of January 14,
2011, among the Company and the parties thereto, as it has been amended.

“Subject Companies” has the meaning ascribed to such term in Section 7(d)(ii).

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which 50% or
more of the total voting power or equity interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, representatives or trustees thereof
is at the time owned or Controlled, directly or indirectly, by (a) such Person,
(b) such Person and one or more Subsidiaries of such Person, or (c) one or more
Subsidiaries of such Person.

“Tag-Along Acceptance Notice” has the meaning ascribed to such term in
Section 2(a)(ii).

“Tag-Along Notice” has the meaning ascribed to such term in Section 2(a)(i).

“Tag-Along Offerors” has the meaning ascribed to such term in Section 2(a)(i).

“Tag-Along Percentage” means, with respect to any Person at the time of an
event, a fraction (expressed as a percentage) the numerator of which is the
total number of issued and outstanding shares of Common Stock beneficially owned
by (x) if such Person is an individual, such Person and (y) if such Person is
not an individual, such Person and its Affiliates, in each case at such time,
and the denominator of which is the aggregate number of issued and outstanding
shares of Common Stock beneficially owned by (a) the Transferring Holder (or by
any of its Transferring Affiliates), (b) all Investors who have timely delivered
a Tag-Along Acceptance Notice at such time, (c) all stockholders who have timely
delivered a tag-along acceptance notice pursuant to Section 4(d)(ii) of the
Stockholder Agreement, (d) all stockholders who have timely delivered a
tag-along notice pursuant to Section 2(a)(i) of the MIRA and (e) all other
stockholders having a right to tag-along pursuant to the terms of any other
agreement, in each case with respect to the Transfer of Common Stock giving rise
to the Tag-Along Right, the tag-along right pursuant to Section 4 of the
Stockholder Agreement, the tag-along right pursuant to Section 2 of the MIRA or
tag-along right pursuant to the terms of any other agreement, as the case may
be.

“Tag-Along Right” has the meaning ascribed to such term in Section 2(a)(ii).

“Tag-Along Shares” has the meaning ascribed to such term in Section 2(a)(i).

“Tag Along Transaction” has the meaning ascribed to such term in
Section 2(a)(i).

“Transactions” has the meaning ascribed to such term in the recitals hereof.

“Transfer” means any direct or indirect sale, assignment, transfer, conveyance,
gift, bequest by will or under intestacy Laws, pledge, hypothecation or other
Encumbrance, or any other disposition, of the stated security (or any interest
therein or right thereto, including the issuance of any total return swap or
other derivative whose economic value is primarily based

 

9



--------------------------------------------------------------------------------

upon the value of the stated security) or of all or part of the voting power
(other than the granting of a revocable proxy) associated with the stated
security (or any interest therein) whatsoever, or any other transfer of
beneficial ownership of the stated security, with or without consideration and
whether voluntarily or involuntarily (including by operation of law).
Notwithstanding anything to the contrary set forth herein, transfers of an
interest in any member of the Apollo Group (other than any SPV Affiliate) or in
the General Atlantic Group (other than any SPV Affiliate) shall not be deemed to
be a Transfer.

“Transferee” means any Person to whom a party hereto has transferred shares of
Common Stock pursuant to a Transfer.

“Transferring Affiliate” has the meaning ascribed to such term in
Section 2(a)(i).

“Transferring Holder” has the meaning ascribed to such term in Section 2(a)(i).

“Warrant Agreement” means that certain Warrant Agreement, dated on or about
December 12, 2013, by and between the Company and Wells Fargo Bank, National
Association, as warrant agent, as in effect from time to time.

“Warrant Shares” means, the shares of Common Stock issued upon the valid
exercise of the Warrants.

“Warrants” means the Series A Warrants and Series B Warrants, collectively.

Section 2. Certain Transfers; Pre-emptive Rights.

(a) Tag-Along Transaction.

(i) Before the completion of a Qualified Public Offering, if any Holder, Apollo
or General Atlantic proposes to Transfer (each, a “Transferring Holder”) to
another Person or Persons (collectively, the “Tag-Along Offerors”), in a
transaction or series of related transactions (the “Tag-Along Transaction”),
shares of Common Stock or, following the Control Event, if it should ever occur,
Warrants (on an as-exercised basis), representing, in the aggregate, more than
5% of the shares of Common Stock on a fully diluted basis, then, at least 10
Business Days prior to the closing of such proposed Transfer, any such
Transferring Holder shall deliver a written notice (the “Tag-Along Notice”) to
each Investor, Apollo and General Atlantic. Such Tag-Along Notice shall (A) set
forth (1) the total number of shares of Common Stock proposed to be Transferred
(the “Tag-Along Shares”), (2) the total number of shares of Common Stock
beneficially owned by the Transferring Holder and each Affiliate of such
Transferring Holder proposing to Transfer shares of Common Stock in such
Tag-Along Transaction (each a “Transferring Affiliate”), (3) the name and
address of the Tag-Along Offerors, (4) the proposed amount and type of
consideration (including, if the consideration consists in whole or in part of
non-cash consideration, such information available to the Transferring Holder as
may be reasonably necessary for the Company to properly analyze the economic
value and investment risk of such non-cash consideration) and (5) the terms and
conditions of payment that the Transferring Holder and its Transferring
Affiliates intend to accept; and (B) indicate that the Tag-Along Offerors have
been informed of the Tag-Along Rights provided for in this Section 2(a) and have
agreed to purchase shares of Common Stock from the Investors, Apollo and/or
General Atlantic (and their respective Affiliates), as applicable, in accordance
with the terms hereof.

 

10



--------------------------------------------------------------------------------

(ii) Each Investor, Apollo and General Atlantic shall have the right (the
“Tag-Along Right”), exercisable by delivering a written notice (the “Tag-Along
Acceptance Notice”) to the Transferring Holder within 10 Business Days after
delivery of the Tag-Along Notice, to Transfer to the Tag-Along Offerors and
substitute for Tag-Along Shares held by the Transferring Holder, as a condition
to such proposed Transfer of Tag-Along Shares by the Transferring Holder or its
Transferring Affiliates, up to the number of shares of Common Stock equal to the
number of Tag-Along Shares multiplied by such Person’s Tag-Along Percentage
(rounded down to the nearest whole share), at a price per share equal to the
same price per share of Common Stock proposed to be paid by the Tag-Along
Offerors and otherwise on substantially the same terms and conditions set forth
in the Tag-Along Notice; provided, however, that (A) as a condition to an
Investor party to the Securityholder Rights Agreement exercising its Tag-Along
Rights hereunder, such Investor shall irrevocably and unconditionally waive its
tag-along rights set forth in the Securityholder Rights Agreement and any claims
it may have against Apollo or General Atlantic for any and all failures of
either of them to comply with any of the provisions thereunder related to such
waived tag-along rights and (B) Apollo and General Atlantic or either of them,
as applicable, and their permitted assigns shall have 10 additional Business
Days to deliver a Tag-Along Acceptance Notice if (I) any of the Persons party to
the Securityholder Rights Agreement, the Stockholder Agreement or any other
agreement to which Apollo and General Atlantic or either of them, as the case
may be, is a party as of the date hereof have tag-along rights to transfers by
Apollo and General Atlantic or either of them, as the case may be, and (II) any
of such Persons exercise their tag-along rights thereunder. Notwithstanding
anything to the contrary herein, Apollo, General Atlantic and each of their
Affiliates shall have the right to assign its or their Tag-Along Rights
hereunder to any of their respective Affiliates as required to satisfy its or
their obligations to provide tag-along rights under the applicable agreements.

(iii) The Transferring Holder (and its Transferring Affiliates) shall not
Transfer any Common Stock to the Tag-Along Offerors unless each Person having a
Tag-Along Right that delivered a timely Tag-Along Acceptance Notice is permitted
to Transfer simultaneously therewith, and substitute for Tag-Along Shares held
by the Transferring Holder (or its Transferring Affiliates), the number of
shares of Common Stock equal to the number of Tag-Along Shares multiplied by
such Person’s Tag-Along Percentage (rounded down to the nearest whole share), at
a price per share equal to the same price per share of Common Stock proposed to
be paid to the Transferring Holder (and its Transferring Affiliates) and
otherwise on substantially the same terms and conditions set forth in the
Tag-Along Notice (any Person who has Tag-Along Rights who holds Warrants may
deliver such Warrants in lieu of shares of Common Stock, with exercise of such
Warrants effective upon consummation of the Tag-Along Transaction).

(iv) If all such Transfers of shares of Common Stock to the Tag-Along Offeror
are not consummated within 120 days from delivery of the Tag-Along Notice, the
provisions of this Section 2(a) shall again become effective with respect to the
proposed Transfer of shares of Common Stock.

(v) Notwithstanding anything to the contrary in this Agreement, this Section
2(a) shall not apply to (A) Permitted Transfers, (B) Transfers of shares of
Common Stock made in a Qualified Public Offering or (C) Transfers of Warrants
prior to the Control Event, if it should ever occur.

 

11



--------------------------------------------------------------------------------

(b) Drag Along Option.

(i) Before the completion of a Qualified Public Offering, if the holders of
50.01% or more of the sum of the number of issued and outstanding shares of
Common Stock, including the Warrant Shares, if any and assuming the exercise of
all Exercisable Warrants (the “Dragging Parties”), desire to Transfer shares of
Common Stock or Exercisable Warrants to an unaffiliated third party (for the
avoidance of doubt, any Affiliate or a portfolio company of a Dragging Party
shall be deemed not to be an unaffiliated third party for these purposes) in a
transaction or series of related transactions, whether by sale of stock, merger,
consolidation or otherwise, that comprise 80% or more of the shares of Common
Stock beneficially owned by such Dragging Parties and their Affiliates (a
“Drag-Along Transaction”), then, the Dragging Parties shall have the right (the
“Drag-Along Right”) to require each Holder, Legacy Stockholder and its
respective Affiliates (a “Dragged Holder”) to Transfer, in the Drag-Along
Transaction, the number of shares of Common Stock beneficially owned by such
Dragged Holder multiplied by the Drag-Along Percentage (rounded down to the
nearest whole share).

(ii) To exercise the Drag-Along Right, the Dragging Parties shall deliver
written notice of such Drag-Along Transaction (the “Drag-Along Notice”) to the
Company and each Dragged Holder. Such Drag-Along Notice shall disclose in
reasonable detail the number of shares of Common Stock to be subject to the
Drag-Along Transaction (the “Drag-Along Shares”), the proposed price, the other
proposed terms and conditions of the proposed Drag-Along Transaction (including
copies of the definitive agreements relating thereto) and the identity of the
prospective purchaser. For the avoidance of doubt, the terms and conditions of
the proposed Drag-Along Transaction must be the same for the Dragging Parties
and the Dragged Holder, including the identical form and amount of consideration
for the shares of Common Stock, but excluding any Consulting Fees payable
pursuant to the Consulting Agreement, which payments shall be subject to
Section 7(c).

(iii) The Persons purchasing the shares of Common Stock pursuant to a Drag-Along
Transaction shall be entitled to require each Dragged Holder to provide
representations and warranties regarding (A) its power, authority and legal
capacity to enter into such Transfer of shares of Common Stock; (B) its valid
right, title and interest in such shares of Common Stock and the Dragged
Holder’s ownership of such shares of Common Stock; (C) the absence of any
Encumbrances on such shares of Common Stock; and (D) the absence of any
violation, default or acceleration of any agreement or instrument pursuant to
which such Dragged Holder or the assets of such Dragged Holder are bound as the
result of such sale; provided that the representations to be provided by each
Dragged Holder and each Dragging Party shall be substantially identical other
than with respect to the applicable governing Law with respect to its power,
authority and legal capacity to enter into such Transfer of shares of Common
Stock.

(iv) With respect to any Drag-Along Transaction, the Dragging Parties and each
Dragged Holder shall use their reasonable best efforts to effect the Drag-Along

 

12



--------------------------------------------------------------------------------

Transaction as expeditiously as practicable, including delivering all documents
necessary or reasonably requested in connection with such Drag-Along
Transaction, voting in support of such transaction and entering into any
instrument, undertaking or obligation necessary or reasonably requested in
connection with such Drag-Along Transaction (as specified in the Drag-Along
Notice). Subject to the terms and conditions of this Section 2(b) and without
limiting the generality of the foregoing, the Company and each Dragged Holder
shall take or cause to be taken all actions, and do or cause to be done, on
behalf and in respect of the Company, all reasonably requested actions
consistent with this Section 2(b) in connection with any Drag-Along Transaction.
In addition, (A) each Dragging Party and each Dragged Holder shall pay its pro
rata share (based on the percentage of the proceeds for the shares of Common
Stock actually received by such Dragging Party or such Dragged Holder, as
applicable, as compared to the aggregate proceeds for the shares of Common Stock
actually received by all Dragged Holders and all Dragging Parties) of the
reasonable expenses (if any) incurred by the each of the Dragging Parties and
each of the Dragged Holders (or any of their respective Affiliates) in
connection with the Drag-Along Transaction; and (B) each Dragging Party and each
Dragged Holder shall join on a pro rata basis (based on the percentage of the
proceeds for the shares of Common Stock actually received by such Dragging Party
or such Dragged Holder, as applicable, as compared to the aggregate proceeds for
the shares of Common Stock actually received by all Dragged Holders and all
Dragging Parties), severally and not jointly, in any indemnification or other
obligations that are specified in the Drag-Along Notice, except for (x) any
indemnification of any Dragging Party or any of its Affiliates, (y) any
indemnification with respect to the representations and warranties given by any
other Dragged Holder pursuant to Section 2(b)(iii) and (z) any indemnification
of any Transferee or any other party related to such Drag-Along Transaction
(including escrow agents, investment bankers or other agents or advisors) with
respect to an aggregate amount in excess of the proceeds actually paid to such
Dragged Holder (after deducting any expenses paid by such Dragged Holder
pursuant to clause (A) of this sentence) in respect of such Dragged Holder’s
shares of Common Stock in connection with such Drag-Along Transaction (provided
that, with respect to any options, warrants or other rights to purchase or
subscribe for shares of Common Stock exercised or converted into shares of
Common Stock by a Dragged Holder following the delivery of the applicable
Drag-Along Notice, such proceeds shall only include the amount by which the
aggregate proceeds actually received exceeds the aggregate exercise or
conversion price actually paid by such Dragged Holder in respect of such
options, warrants or rights). Notwithstanding anything to the contrary contained
herein, in no event shall any Dragged Holder be obligated to enter into any
non-competition or non-solicitation agreement or any other agreement or
restrictive covenant of similar import in connection its participation in a
Drag-Along Transaction without such Dragged Holder’s consent.

(v) If requested by the Dragging Parties, each Dragged Holder will, immediately
prior to the consummation of the Drag-Along Transaction, exercise and/or
convert, as applicable, such number of options, warrants or other rights to
purchase or subscribe for shares of Common Stock into shares of Common Stock as
is required so that a sufficient number of shares of Common Stock are available
to Transfer the applicable number of Drag-Along Shares beneficially owned by
such Dragged Holder; provided that any Dragged Holder that holds such options,
warrants or other rights to purchase the exercise or conversion price per share
of which is greater than the per share price at which the Drag-Along Shares are
to be Transferred, may, in place of such exercise or conversion, submit to
irrevocable cancellation thereof without any liability for payment of any
exercise or conversion price with respect thereto.

 

13



--------------------------------------------------------------------------------

(vi) Upon the closing of the sale of any shares of Common Stock pursuant to this
Section 2, the Dragged Holders shall deliver at such closing, against payment of
the purchase price therefor, certificates representing their shares of Common
Stock to be sold, duly endorsed for Transfer or accompanied by duly endorsed
stock powers, and evidence of the absence of Encumbrances with respect thereto
and of such other matters as are deemed reasonably necessary by the Company for
the proper Transfer of such shares on the books of the Company.

(vii) If the Dragging Parties have satisfied the conditions necessary to
exercise the Drag-Along Right with respect to a Drag-Along Transaction, then
before the completion of a Qualified Public Offering, in connection with a sale
of all or substantially all of the consolidated gross assets (excluding cash) of
the Company and assumption of all or substantially all of the consolidated gross
liabilities (excluding Indebtedness) of the Company to an unaffiliated third
party (for the avoidance of doubt, any Affiliate or a portfolio company of a
Dragging Party shall be deemed not to be an unaffiliated third party for these
purposes) (a “Dragged Asset Sale”), the Dragging Parties shall have the right
(the “Dragged Asset Sale Right”) to require each Holder, Legacy Stockholder and
their respective Affiliates (a “Dragged Asset Sale Holder”) to vote to approve
such Dragged Asset Sale.

(viii) To exercise the Dragged Asset Sale Right, the Dragging Parties must
deliver written notice of such proposed Dragged Asset Sale (the “Dragged Asset
Sale Notice”) to the Company and each Dragged Asset Sale Holder. Such Dragged
Asset Sale Notice shall disclose in reasonable detail the proposed price, the
other proposed terms and conditions of the proposed Dragged Asset Sale
(including copies of the definitive agreements relating thereto) and the
identity of the prospective Asset Acquirer.

(ix) The Asset Acquirer shall be entitled to require each Dragged Asset Sale
Holder to provide representations and warranties regarding (A) its power,
authority and legal capacity to vote its shares of Common Stock in favor of such
Dragged Asset Sale; (B) its valid right, title and interest in such shares of
Common Stock and the Dragged Asset Sale Holder’s ownership of such shares of
Common Stock; (C) the absence of any Encumbrances on such shares of Common
Stock; and (D) the absence of any violation, default or acceleration of any
agreement or instrument pursuant to which such Dragged Asset Sale Holder or the
assets of such Dragged Asset Sale Holder are bound as the result of such sale,
provided that the representations to be provided by each Dragged Asset Sale
Holder and any Dragging Party shall be substantially identical other than with
respect to the applicable governing Law with respect to its power, authority and
legal capacity to vote its shares of Common Stock in favor of such Dragged Asset
Sale.

(x) Subject to the terms and conditions of this Section 2(b), the Company (in
the case of any Dragged Asset Sale) agrees that it shall use its reasonable best
efforts to effect the Dragged Asset Sale, as expeditiously as practicable,
including delivering all documents necessary or reasonably requested in
connection with such Dragged Asset Sale, and entering into any instrument,
undertaking or obligation necessary or reasonably requested in connection with
such Dragged Asset Sale (as specified in the Dragged Asset Sale Notice).

 

14



--------------------------------------------------------------------------------

Subject to the terms and conditions of this Section 2(b) and without limiting
the generality of the foregoing, the Company shall take or cause to be taken all
actions, and do or cause to be done, on behalf and in respect of the Company,
all reasonably requested actions consistent with this Section 2(b) in connection
with any Dragged Asset Sale, as applicable. In addition, (A) each Dragging Party
and each Dragged Asset Sale Holder shall pay its pro rata share (based on the
percentage of the proceeds actually received by such Dragging Party or such
Dragged Asset Sale Holder, as applicable, as compared to the aggregate proceeds
actually received by all Dragged Asset Sale Holders and all Dragging Parties) of
the reasonable expenses (if any) incurred by each Dragging Party and each of the
Dragged Asset Sale Holders (or any of their respective Affiliates) in connection
with the Dragged Asset Sale; and (B) each Dragging Party and each Dragged Asset
Sale Holder shall join on a pro rata basis (based on the percentage of the
proceeds actually received by such Dragging Party or such Dragged Asset Sale
Holder, as applicable, as compared to the aggregate proceeds actually received
by all Dragged Asset Sale Holders and all Dragging Parties), severally and not
jointly, in any indemnification or other obligations that are specified in the
Dragged Asset Sale Notice, except for (x) any indemnification of any Dragging
Party or any of its Affiliates, (y) any indemnification with respect to the
representations and warranties given by any other Dragged Asset Sale Holder
pursuant to Section 2(b)(ix) and (z) any indemnification of any Transferee or
any other party related to such Dragged Asset Sale (including escrow agents,
investment bankers or other agents or advisors) with respect to an aggregate
amount in excess of the proceeds actually paid to such Dragged Asset Sale Holder
(after deducting any expenses paid by such Dragged Asset Sale Holder pursuant to
clause (A) of this sentence) in respect of the assets sold in such Dragged Asset
Sale.

(xi) At the option of the Dragging Parties, if and to the extent Apollo and
General Atlantic or either of them is a Dragged Holder or Dragged Asset Holder,
as the case may be, and the Control Event shall have occurred, each of Apollo
and General Atlantic or either of them, as applicable, shall (A) assign, to the
extent assignable, without consent of any other Person, its rights to effect a
Drag-Along Transaction or a Dragged Asset Sale, as the case may be, under the
Securityholder Rights Agreement and the Stockholder Agreement (in each case as
such terms are defined in such agreements, respectively) to the Dragging
Parties, and (B) exercise, to the extent exercisable, any and all of its
drag-along rights under the Securityholder Rights Agreement, the Stockholder
Agreement and any other agreement to which it is a party to cause the other
parties thereto to transfer a percentage of each of their shares of Common Stock
equal to the Drag-Along Percentage, without duplication, on the same terms as
the Dragged Holders.

(xii) Notwithstanding anything to the contrary in this Agreement, for the
avoidance of doubt, this Section 2(b) shall not apply to (A) Permitted
Transfers, (B) Transfers of shares of Common Stock made in a Qualified Public
Offering or (C) Transfers of assets by the Company or any of its Subsidiaries to
(1) any of Apollo, Apollo’s Affiliates, or Apollo’s or Apollo’s Affiliates’
respective portfolio companies or (2) to any of General Atlantic, General
Atlantic’s Affiliates, or General Atlantic’s or General Atlantic’s Affiliates’
respective portfolio companies.

 

15



--------------------------------------------------------------------------------

(c) Pre-emptive Rights.

(i) if the Company or any of its Subsidiaries proposes to issue any equity
Securities (the “Offered Securities”), the Company shall deliver to Apollo,
General Atlantic, each Holder of Warrant Shares and each Holder of Warrants
(each, a “Pre-emptive Rights Holder”) a written notice (which notice shall state
the number or amount of the Offered Securities proposed to be issued, the
purchase price thereof and any other material terms or conditions of the
proposed Offered Securities and of their issuance) of such issuance (the
“Pre-emptive Offer Notice”) at least 15 Business Days prior to the date of the
proposed issuance (the period beginning on the date that the Pre-emptive Offer
Notice is delivered to the Pre-emptive Rights Holders and the date that is 15
Business Days following such date being the “Pre-emptive Offer Period”).

(ii) Each Pre-emptive Rights Holder shall have the option, exercisable at any
time during the Pre-emptive Offer Period by delivering a written notice to the
Company (a “Pre-emptive Offer Acceptance Notice”) along with the purchase price
as set forth in the Pre-emptive Offer Notice, to subscribe for the number or
amount of such Offered Securities up to its Pre-emptive Rights Proportion of the
total number or amount of Offered Securities proposed to be issued.

(iii) If Pre-emptive Offer Acceptance Notices are not given by the Pre-emptive
Rights Holders for all of the Offered Securities, the Company may issue the part
of such Offered Securities as to which Pre-emptive Offer Acceptance Notices have
not been given by the Pre-emptive Rights Holders (the “Refused Securities”) to
any Person in accordance with the terms and conditions set forth in the
Pre-emptive Offer Notice. Any Refused Securities not purchased by such Person in
accordance with the previous sentence within 60 days after the expiration of the
Pre-emptive Offer Period may not be sold or otherwise disposed of until they are
again offered to the Pre-emptive Rights Holders under the procedures specified
in this Section 2(c).

(iv) Nothing in this Section 2(c) shall prevent the Company from issuing or
selling to any Person (the “Accelerated Buyer”) any Offered Securities without
first complying with the provisions of this Section; provided, that in
connection with such issuance or sale (a) the Company gives reasonably prompt
notice to the Pre-emptive Rights Holders of such investment (after such
investment has occurred), which notice shall describe in reasonable detail the
Offered Securities being purchased by the Accelerated Buyer and the purchase
price thereof and (b) the Accelerated Buyer and the Company enable the
Pre-emptive Rights Holders to effectively exercise their respective rights under
this Section with respect to their purchase of their Pre-emptive Rights
Proportion of the Offered Securities issued to the Accelerated Buyer within 15
Business Days after receipt of the notice by the Pre-emptive Rights Holders of
such investment by the Accelerated Buyer on the terms specified in this
Section 2(c).

(v) The rights under this Section 2(c) shall not apply in connection with the
proposed issuance of the following Securities (the “Excluded Securities”):

(1) Securities issued to officers, directors, employees or consultants of the
Company or its Subsidiaries, as compensation for services or otherwise;

(2) Securities issued as a dividend or upon any stock split, reclassification,
recapitalization, exchange or readjustment of Securities, merger or other
similar transaction (in each case, on a pro rata basis);

 

16



--------------------------------------------------------------------------------

(3) Securities issued as consideration in a consolidation, merger, acquisition,
purchase of all or substantially all of the assets or similar transaction
involving the Company or any of its Subsidiaries, and a business entity that is
not an Affiliate of the Company and that is an unaffiliated third party (for the
avoidance of doubt, any Affiliate or a portfolio company of a Holder or Legacy
Stockholder shall be deemed not to be an unaffiliated third party for these
purposes), in each case to the extent that such transaction is conducted in
compliance with this Agreement;

(4) Securities issued as an equity kicker to one or more Persons to whom the
Company or one or more of its Subsidiaries is becoming indebted in connection
with the incurrence of such indebtedness by the Company or any of its
Subsidiaries, provided that such incurrence otherwise complies with this
Agreement;

(5) To the extent that the Company concludes that an issuance is appropriate and
desirable to further the business relationship with a customer, supplier or a
strategic partner of the Company or one of its Subsidiaries that is not an
Affiliate of the Company, Securities issued on arms-length terms to such Person
in a commercial transaction;

(6) Securities issued in a Qualified Public Offering;

(7) Securities issued to the Company or any of the Company’s Subsidiaries; and

(8) Securities issued upon the conversion or exercise of any options, warrants
or rights to acquire securities of the Company which options, warrants or rights
were (A) outstanding on the date hereof (including without limitation the
Warrants) or (B) issued in compliance with the terms and conditions of this
Section 2(c);

provided, however, that Securities issued as contemplated by subsections (1),
(4) or (5) above shall be deemed to be “Excluded Securities” solely to the
extent that the aggregate amount of Securities issued as Excluded Securities
under subsections (1), (4) and (5) above does not exceed the sum of that number
of shares of Common Stock issuable upon the exercise of options outstanding as
of the date hereof plus 10% of the issued and outstanding shares of Common Stock
on a fully diluted basis as of the date hereof after giving effect to the
issuance of the Warrants.

 

17



--------------------------------------------------------------------------------

Section 3. Transfers; Additional Parties.

3.1 Restrictions; Permitted Transfers.

(a) Without the consent of the Company, no Holder shall Transfer any shares of
Common Stock. The preceding sentence shall not apply to the Warrants, but shall
apply with respect to all shares of Common Stock and, other than the Warrants,
securities convertible into or exchangeable into or exercisable for shares of
Common Stock (including Options, warrants (other than Warrants), restricted
stock or restricted stock units) held at any time by a Holder, regardless of the
manner in which such Holder initially acquired such shares of Common Stock or
securities convertible into or exchangeable into or exercisable for shares of
Common Stock (including Options, warrants other than Warrants, restricted stock
or restricted stock units).

(b) Notwithstanding anything else contained herein to the contrary, prior to the
Control Event, if it should ever occur, each Holder agrees that it shall not,
and shall not permit its Transferees (if any), to Transfer directly or
indirectly any shares of Common Stock or any other Securities of the Company
(including Warrants) to the Persons identified on Schedule I attached hereto.

(c) Notwithstanding anything to the contrary, no Holder shall Transfer any
shares of Common Stock pursuant to a Permitted Transfer (other than a Transfer
of the Warrants) unless the Required Consents shall have been obtained.

(d) No Holder or Legacy Stockholder will Transfer any shares of Common Stock
beneficially owned by it except in compliance with Section 2 and this Section 3,
as applicable.

(e) Any purported Transfer in violation of this Section 3.1 shall be null and
void.

3.2 Additional Parties.

(a) As a condition to the Company’s obligation to effect a Transfer of Warrants
or shares of Common Stock permitted by this Agreement on the books and records
of the Company (other than a Transfer to Apollo or General Atlantic or of any of
their respective Affiliates, any Holder, the Company or any Subsidiary of the
Company), the Transferee shall be required to become a party to this Agreement
by executing (together with such Person’s spouse, if applicable) an Adoption
Agreement in substantially the form of Exhibit A or in such other form that is
reasonably satisfactory to the Company.

(b) In the event that any Person acquires any Securities of the Company
(including any Common Stock) from (i) a Legacy Stockholder or any Affiliate of a
member of such Legacy Stockholder’s Group or (ii) any direct or indirect
Transferee of a Legacy Stockholder, such Person shall be subject to any and all
obligations and restrictions set forth in this Agreement, of such Legacy
Stockholder hereunder, as if such Person was such Legacy Stockholder named
herein.

(c) In the event that any Person acquires Warrants or shares of Common Stock
from (i) a Holder or any Affiliate or member of such Holder’s Group or (ii) any
direct or indirect Transferee of a Holder, such Person shall be subject to any
and all obligations and restrictions set forth in this Agreement, of such Holder
hereunder, as if such Person was such Holder named herein.

 

18



--------------------------------------------------------------------------------

3.3 Securities Restrictions; Legends.

(a) No shares of Common Stock shall be transferable except upon the conditions
specified in this Section 3.3, which conditions are intended to insure
compliance with the provisions of the Securities Act.

(b) Each certificate representing shares of Common Stock, including any such
certificates representing shares of Common Stock held by any Legacy Stockholder,
shall (unless otherwise permitted by the provisions of paragraph (d) below) be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE ALSO SUBJECT TO WARRANTHOLDER RIGHTS AGREEMENT DATED AS OF DECEMBER 12, 2013
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”), AND THE OTHER PARTIES NAMED
THEREIN. THE TERMS OF SUCH WARRANTHOLDER RIGHTS AGREEMENT INCLUDE, AMONG OTHER
THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

Each Legacy Stockholder shall promptly upon execution of this Agreement deliver
or cause to be delivered to the Company or the Company’s transfer agent (as
applicable), each certificate representing its shares of Common Stock, and
cooperate with the Company and/or the Company’s transfer agent so that each such
certificate is stamped or otherwise imprinted with the foregoing legend.

(c) The holder of any shares of Common Stock by acceptance thereof agrees, prior
to any Transfer of any such shares, to give written notice to the Company of
such holder’s intention to effect such Transfer and to comply in all other
respects with the provisions of this Section 3.3. Each such notice shall
describe the manner and circumstances of the proposed Transfer. Upon request by
the Company, the holder delivering such notice shall deliver a written opinion,
addressed to the Company, of counsel for the holder of such shares, stating that
in the opinion of such counsel (which opinion and counsel shall be reasonably
satisfactory to the

 

19



--------------------------------------------------------------------------------

Company) such proposed Transfer does not involve a transaction requiring
registration or qualification of such shares under the Securities Act. Such
holder of such shares shall be entitled to Transfer such shares in accordance
with the terms of the notice delivered to the Company, if the Company does not
reasonably object to such Transfer and request such opinion within 15 days after
delivery of such notice, or, if it requests such opinion, does not reasonably
object to such Transfer within 15 days after delivery of such opinion. Each
certificate or other instrument evidencing any such transferred shares of Common
Stock shall bear the legend set forth in Section 3.3(b) above unless (A) such
opinion of counsel to the holder of such shares (which opinion and counsel shall
be reasonably acceptable to the Company) states that registration of any future
Transfer is not required by the applicable provisions of the Securities Act or
(B) the Company shall have waived the requirement of such legends.

(d) Notwithstanding the termination of this Agreement, when (i) any Warrant
Shares are sold or otherwise disposed of pursuant to an effective registration
statement under the Securities Act, or (ii) after a Qualified Public Offering,
the holder of such Warrant Shares has met the requirements for Transfer of such
shares pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”),
the holder of such Warrant Shares shall be entitled to receive from the Company,
without expense, a new certificate not bearing the restrictive legend set forth
in paragraph (b) above and not containing any other reference to the
restrictions imposed by this Agreement.

Section 4. Information Rights; Confidentiality.

(a) Financial Statements and Notices. Except during such periods as the Company
has timely filed its annual and quarterly reports with the Securities and
Exchange Commission (whether as a voluntary filer, within such time periods
specified in the Exchange Act for non-accelerated filers, or, if the Company
should become obligated to file such reports pursuant to Sections 13 or 15(d) of
the Exchange Act, in accordance with the applicable filing requirements), at the
request of any Holder or Legacy Stockholder, the Company shall furnish to such
Person:

(i) (A) As soon as available, but in no event later than 45 days after the end
of each fiscal year, unaudited summarized consolidated financial statements of
the Company and its Subsidiaries, for the immediately preceding fiscal year, and
(B) as soon as available, but in no event later than 90 days after the end of
each fiscal year, audited consolidated financial statements of the Company and
its Subsidiaries, in each of clauses (A) and (B) including a summarized
consolidated balance sheet as of the end of such fiscal year, a summarized
consolidated statement of income and a summarized consolidated statement of cash
flows for such year, in each case setting forth in comparative form the figures
from the Company’s previous fiscal year, prepared on an internal management
basis in the case of clause (A) and prepared in accordance with U.S. generally
accepted accounting principles consistently applied in the case of clause
(B) and, in the case of clause (B), audited by a nationally recognized
independent certified public accounting firm selected by the Board. Audited
financial statements shall also be accompanied by a narrative discussion in
writing comparing the results of operations of the current fiscal year and the
previous fiscal year, which discussion shall be prepared by the Company’s
management; and

 

20



--------------------------------------------------------------------------------

(ii) As soon as available, but in no event later than 45 days after the end of
each fiscal quarter, unaudited summarized consolidated financial statements of
the Company and its Subsidiaries, including a summarized consolidated balance
sheet as of the end of such fiscal quarter, a summarized consolidated statement
of income and a summarized consolidated statement of cash flows for such quarter
and the current fiscal year to date, in each case setting forth in comparative
form the figures from the corresponding periods of the previous fiscal year and
the Company’s projected financial statements for the current fiscal year and
showing deviations from the Company’s budget, such financial statements to be
prepared on an internal management basis.

(b) For so long as any Significant Holder or Legacy Stockholder beneficially
owns shares of Common Stock representing, in the aggregate, more than 1.0% of
the shares of Common Stock on a fully diluted basis, or any Holder beneficially
owns shares of Common Stock representing, in the aggregate, more than 5% of the
shares of Common Stock on a fully diluted basis, at the request of such Person,
the Company shall furnish to such Person, as soon as available, but in no event
later than 30 days after the end of each month, an unaudited consolidated
statement of income and balance sheet, without any explanatory notes, which
statements shall be prepared on an internal management basis; provided that any
Person requesting information pursuant to this Section 4(b) shall be bound by
the Company’s then-existing policy on insider trading and shall execute an
agreement evidencing such obligation.

(c) Confidentiality. Each Holder agrees to, and shall cause its Affiliates, and
its and their respective directors, officers, employees, agents, advisors and
representatives (“Representatives”) to, (i) hold confidential all information
they may have or obtain concerning the Company or any of its Subsidiaries and
their respective assets, business, operations, financial performance or
prospects or the arrangements among the Holders and the Company (“Confidential
Information”) and (ii) not use such Confidential Information except, with
respect to clause (ii), in connection with evaluating and monitoring its
investment in the Company or exercising its rights and fulfilling its
obligations with respect thereto (including, for the avoidance of doubt, the
right to conduct a sale process with respect to the sale of its shares of Common
Stock so long as such Holder (x) complies with clause (i) of this sentence and
(y) requires each potential participant in such sale process (a “Potential
Participant”) to whom Confidential Information is provided to enter into a
customary confidentiality agreement (to which the Company is a third-party
beneficiary) with respect to such sale process that requires such Potential
Participant and its Representatives to hold confidential, use only for the
purposes of evaluating a purchase of shares of Common Stock from the Holder, and
to return or destroy at the conclusion of the sale process (unless such
Potential Participant enters into a definitive agreement with such Holder
whereby such Potential Participant will become a Holder upon consummation of the
transactions contemplated by such agreement) any Confidential Information
received by such Potential Participant or its Representatives); provided,
however, that the term “Confidential Information” does not include information
that (A) is already in such party’s possession, provided that such information
is not known by such Holder to be subject to another confidentiality agreement
with or other obligation of secrecy to any Person, (B) is or becomes generally
available to the public other than as a result of a disclosure, directly or
indirectly, by such party or such party’s Representatives in violation of this
Section 4(c), (C) is or becomes available to such party on a non-confidential
basis from a source other than any of the parties hereto or any of their
respective Representatives, provided that such source is not

 

21



--------------------------------------------------------------------------------

known by such party to have made such information available to such party in
violation of a confidentiality agreement with or other obligation of secrecy to
any Person or (D) is received in the course of a commercial arrangement between
such Holder or any of its Affiliates, on the one hand, and the Company or any of
its Affiliates, on the other hand (which confidential information shall be
governed by the provisions governing such commercial arrangement).
Notwithstanding the foregoing, nothing herein shall prevent any party hereto
from disclosing Confidential Information (1) upon the order of any Government
Entity, (2) upon the request or demand of any Government Entity having
jurisdiction over such party, (3) to the extent required by Law, (4) to the
extent necessary in connection with any suit, action or proceeding relating to
this Agreement or the exercise of any remedy hereunder, and (5) to such party’s
Representatives that need to know such information and who agree to keep such
information confidential on the terms set forth in this Section 4(c) (it being
understood and agreed that, in the case of clause (1), (2) or (3), unless
prohibited by Law or any Government Entity, such party shall notify the other
parties hereto of the proposed disclosure as far in advance of such disclosure
as practicable and use reasonable efforts to ensure that any information so
disclosed is accorded confidential treatment, when and if available). The
provisions set forth in this Section 4(c) shall terminate with respect to a
given Holder on the second anniversary of the date such Holder ceases to own
shares of Common Stock.

Section 5. Notices. In the event a notice or other document is required to be
sent hereunder to any party hereto, such notice shall be in writing and shall be
deemed duly given (a) on the date of delivery if delivered personally or by
electronic mail sent with a request for delivery receipt, upon written
electronic confirmation of delivery, or if by facsimile, upon written
confirmation of receipt by facsimile, (b) on the first Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth in Annex I. Any party hereto may
effect a change of address for purposes of this Agreement by giving notice of
such change to the Company, and the Company shall, upon the request of any party
hereto, confirm to such party such change in the manner provided herein. Until
such notice of change of address is properly given to the Company, the addresses
set forth on Annex I shall be effective for all purposes.

Section 6. Representations and Warranties.

(a) Representations and Warranties of the Holders. Each Holder, as to itself and
not jointly, hereby represents and warrants to the Company as of the date hereof
that:

(i) Organization. If such Holder is an entity, such Holder is duly formed,
validly existing, and in good standing under the Laws of the jurisdiction of its
creation, formation or organization and there is no pending or, to the knowledge
of such Holder, threatened action for the dissolution, liquidation, insolvency,
or rehabilitation of such Holder.

(ii) Authority. Such Holder has the power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution,
delivery, and performance by such Holder of this Agreement has been duly
authorized by all necessary action of such Holder; and this Agreement has been
duly executed and delivered by such Holder

 

22



--------------------------------------------------------------------------------

and is the legal, valid and binding obligation of such Holder enforceable
against such Holder in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, receivership, conservatorship,
reorganization, liquidation, moratorium, or similar events affecting such Holder
or its assets, or by general principles of equity.

(iii) No Consents; No Violations. (A) No authorization, approval or other action
by, and no notice to or filing with, any Government Entity or Self-Regulatory
Organization or any other Person is required for the due execution, delivery,
and performance by such Holder of this Agreement or the consummation of the
transactions contemplated hereby (other than (x) such as has been obtained,
given, effected or taken prior to the date hereof, (y) consents, authorizations,
approvals or filings required to be obtained or made by, or notices given to,
any Government Entity or Self-Regulatory Organization to the extent having
jurisdiction over the Company, as to which such Holder makes no representations
or warranties and (z) routine filings that are informational in nature and made
in the ordinary course of business); and (B) the execution, delivery, and
performance of this Agreement and the performance by such Holder of its
obligations hereunder do not and will not result in any breach, violation or
contravention of (1) if such Holder is an entity, such Holder’s organizational
documents, (2) any Law applicable to such Holder, (3) any order, writ,
injunction, judgment, decree or award of any Government Entity or
Self-Regulatory Organization to which such Holder or any of its properties is
subject or (4) any mortgage, contract, agreement, deed of trust, license, lease
or other instrument, arrangement, commitment, obligation, understanding or
restriction of any kind to which such Holder is a party or by which any of its
properties is bound, except for breaches, violations and contraventions, if any,
as would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the financial condition, results of operations,
business, properties or assets of such Holder.

(iv) Investment Related Representations and Warranties.

a. Such Holder is acquiring the Warrants or shares of Common Stock for his or
its own account, for investment and not with a view to the distribution thereof
or any interest therein in violation of the Securities Act or applicable
Securities Laws.

b. Such Holder understands that (A) the Warrants or shares of Common Stock have
not been registered under the Securities Act or under any state Securities Laws,
and are being offered and sold in reliance under federal and state exemptions
for transactions not involving a public offering and (B) the Warrants or shares
of Common Stock must be held by such Holder indefinitely unless a subsequent
Transfer thereof is registered under the Securities Act and applicable Law or is
exempt from such registration.

c. Such Holder further understands that the exemption from registration afforded
by Rule 144 (the provisions of which are known to such Holder) depends on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales of the Warrants or shares of Common Stock acquired hereunder
in limited amounts. Such Holder further understands that the Holder has no right
to compel the Company to disclose any information for purposes of complying with
Rule 144.

 

23



--------------------------------------------------------------------------------

d. Such Holder (A) is an “accredited investor” (as defined in Rule 501(a) of
Regulation D under the Securities Act or (B) has a preexisting personal or
business relationship with the Company, its Subsidiaries or certain members of
the Board or officers of the Company, which is of a nature and duration
sufficient to make such Holder aware of the character, business acumen and
general business and financial circumstances of the Company, its Subsidiaries
and/or such members of the Board or officers of the Company, if any.

e. The Company has made available to such Holder or its representatives all
agreements, documents, records and books that such Holder has requested relating
to an investment in the Warrants or Common Stock being acquired by the Holder.
Such Holder has had an opportunity to ask questions of, and receive answers
from, Persons acting on behalf of the Company, concerning the terms and
conditions of this investment, and answers have been provided to all such
questions to the full satisfaction of such Holder. Such Holder has such
knowledge and experience in financial and business matters that it is capable of
evaluating the risks and merits of the investment in the Warrants or shares of
Common Stock and to suffer a complete loss of such investment.

f. Such Holder has no need for liquidity in its investment in the Warrants or
shares of Common Stock. Such Holder can bear the economic risk of investment in
the Warrants or shares of Common Stock and has such knowledge and experience in
financial or business matters to be capable of evaluating the merits and risks
of the investment in the Warrants or shares of Common Stock. Such Holder has
consulted with its professional, tax and legal advisors with respect to the
federal, state, local and foreign income tax consequences of such Holder’s
participation as a Holder of the Company.

g. Such Holder understands that there is no public market for the Warrants or
shares of Common Stock and that the transferability of the Warrants or shares of
Common Stock is restricted.

(b) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holders as of the date hereof that:

(i) Organization. The Company is a corporation validly existing and in good
standing under the Laws of Delaware and there is no pending or, to the knowledge
of the Company, threatened action for the dissolution, liquidation, insolvency,
or rehabilitation of the Company.

(ii) Authority. The Company has the power and authority to carry on its business
as now conducted, to own or hold under lease its properties, and to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance by the Company of this Agreement has been duly
authorized by all necessary action; and this Agreement has been duly executed
and delivered by the Company and is the legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, receivership,
conservatorship, reorganization, liquidation, moratorium, or similar events
affecting the Company or its assets, or by general principles of equity.

 

24



--------------------------------------------------------------------------------

(iii) The authorized capital of the Company consists of (1) 360,000,000 shares
of Class A Common Stock, par value $0.01 per share, of which 84,913,613 are
issued and outstanding as of the date hereof, (2) 180,000,000 shares of Class B
Common Stock, par value $0.01 per share, of which none are outstanding as of the
date hereof and 92,939,655 have been reserved solely for issuance upon the
exercise of Warrants, (3) 10,000,000 shares of Preferred Stock, par value $0.01
per share, of which none are outstanding as of the date hereof and
(4) 20,000,000 Series A Warrants to purchase shares of Class B Common Stock, of
which none are outstanding as of the date hereof. The issued and outstanding
equity interests in the Company are owned of record by Apollo, together with its
Affiliates, General Atlantic, together with its Affiliates, such other persons
that beneficially own 5% or more of the Company’s issued and outstanding equity
interests and the remaining investors aggregated as a single group in the
amounts set forth on Schedule 6(b)(iii). All issued and outstanding Securities
(A) have been duly authorized and are validly issued and outstanding, fully paid
and non-assessable, (B) were issued in material compliance with all applicable
securities laws and (C) were not issued in breach of the organizational or
governing documents of the Company or any of its Subsidiaries or any other
similar agreement.

(iv) Except as set forth on Schedule 6(b)(iv), there are no rights,
subscriptions, warrants, options, conversion rights, stock, membership interest
or other equity-related appreciation rights, phantom stock, agreements or
arrangements of any kind outstanding to purchase, exchange, exercise for,
transfer, sell, register or otherwise acquire from the Company any shares of
Common Stock or other Securities of any kind of any of the Company or its
Subsidiaries.

(v) No Consents; No Violations. (A) No authorization, approval or other action
by, and no notice to or filing with, any Government Entity or Self-Regulatory
Organization or any other Person is required for the due execution, delivery,
and performance by the Company of this Agreement or the consummation of the
transactions contemplated hereby (other than (x) such as has been obtained,
given, effected or taken prior to the date hereof, (y) consents, authorizations,
approvals or filings required to be obtained or made by, or notices given to,
any Government Entity or Self-Regulatory Organization to the extent having
jurisdiction over the Holders, as to which the Company makes no representations
or warranties and (z) routine filings that are informational in nature and made
in the ordinary course of business); and (B) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby do not and will not result in any breach, violation or
contravention of (1) its certificate of incorporation or its by-laws, (2) any
Law applicable to the Company, (3) any order, writ, injunction, judgment, decree
or award of any Government Entity or Self-Regulatory Organization to which the
Company or any of its properties is subject or (4) any mortgage, contract,
agreement, deed of trust, license, lease or other instrument, arrangement,
commitment, obligation, understanding or restriction of any kind to which the
Company is a party or by which any of its properties is bound, except for
breaches, violations and contraventions, if any, as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the financial condition, results of operations, business, properties or assets
of the Company and its Subsidiaries, taken as a whole.

 

25



--------------------------------------------------------------------------------

(c) Representations and Warranties of the Legacy Stockholders. Each Legacy
Stockholder, as to itself and not jointly, hereby represents and warrants to the
Company as of the date hereof that:

(i) Organization. If such Legacy Stockholder is an entity, such Legacy
Stockholder is duly formed, validly existing, and in good standing under the
Laws of the jurisdiction of its creation, formation or organization and there is
no pending or, to the knowledge of such Legacy Stockholder, threatened action
for the dissolution, liquidation, insolvency, or rehabilitation of such Legacy
Stockholder.

(ii) Authority. Such Legacy Stockholder has the power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery, and performance by such Legacy Stockholder of this
Agreement has been duly authorized by all necessary action of such Legacy
Stockholder; and this Agreement has been duly executed and delivered by such
Legacy Stockholder and is the legal, valid and binding obligation of such Legacy
Stockholder enforceable against such Legacy Stockholder in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
receivership, conservatorship, reorganization, liquidation, moratorium, or
similar events affecting such Legacy Stockholder or its assets, or by general
principles of equity.

(iii) No Consents; No Violations. (A) No authorization, approval or other action
by, and no notice to or filing with, any Government Entity or Self-Regulatory
Organization or any other Person is required for the due execution, delivery,
and performance by such Legacy Stockholder of this Agreement or the consummation
of the transactions contemplated hereby (other than (x) such as has been
obtained, given, effected or taken prior to the date hereof, (y) consents,
authorizations, approvals or filings required to be obtained or made by, or
notices given to, any Government Entity or Self-Regulatory Organization to the
extent having jurisdiction over the Company, as to which such Legacy Stockholder
makes no representations or warranties and (z) routine filings that are
informational in nature and made in the ordinary course of business); and
(B) the execution, delivery, and performance of this Agreement and the
performance by such Legacy Stockholder of its obligations hereunder do not and
will not result in any breach, violation or contravention of (1) if such Legacy
Stockholder is an entity, such Legacy Stockholder’s organizational documents,
(2) any Law applicable to such Legacy Stockholder, (3) any order, writ,
injunction, judgment, decree or award of any Government Entity or
Self-Regulatory Organization to which such Legacy Stockholder or any of its
properties is subject or (4) any mortgage, contract, agreement, deed of trust,
license, lease or other instrument, arrangement, commitment, obligation,
understanding or restriction of any kind to which such Legacy Stockholder is a
party or by which any of its properties is bound, in each case, except as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of such Legacy Stockholder to perform its
obligations under this Agreement.

 

26



--------------------------------------------------------------------------------

Section 7. Covenants.

(a) Restrictive Covenants Prior to the Control Event. For so long as the number
of issued and outstanding Warrant Shares assuming the exercise of all
Exercisable Warrants in the aggregate represent more than 50% of the number of
Warrant Shares issuable to the holders of Series A Warrants issued and
outstanding on the Effective Date (in each case, as adjusted for any stock
split, stock dividend, stock distribution or stock combination or combination
having similar effect), the Company shall not, and (in the case of each of the
immediately following clauses (i) and (iii)) shall cause each of its
Subsidiaries not to, without the prior consent of the Holder Group Majority, do
or permit the following:

(i) enter into any agreements or transactions or series of agreements or
transactions with Apollo, General Atlantic or any of their respective
Affiliates, it being understood that the foregoing shall not apply to (1) the
exercise of any rights, benefits or privileges, or the performance of any
obligations, under this Agreement, the Stockholder Agreement, the Securityholder
Rights Agreement, the Registration Rights Agreement, the certificate of
incorporation of the Company, the By-Laws, any agreement executed by investors
generally in connection with the issuance of Securities after the date hereof if
the Holders are provided with preemptive rights thereon in accordance with this
Agreement or to the extent that any such Person holds any of the Company’s
indebtedness outstanding immediately after the consummation of the Transactions,
any documents governing any such indebtedness, the enforcement of any rights
under any such agreement or instrument or any transaction expressly contemplated
by any such agreement or instrument, (2) any issuances of securities if the
Holders are provided with preemptive rights thereon in accordance with this
Agreement or the execution of any agreement or instrument entered into in
connection with such issuance, (3) any dividend or distribution (subject to
Section 7(a)(iv)), (4) any reasonable compensation and/or reimbursement
agreements or arrangements with the Company’s officers and directors (5) the
Consulting Agreement, subject to the other restrictions thereon set forth in
this Agreement and (6) any such agreements or transactions or series of
agreements or transactions with any portfolio company of Apollo, General
Atlantic or any of their respective Affiliates that is (x) on terms no less
favorable to the Company or its Subsidiaries, as applicable, than would have
been obtainable on an arms’ length basis and (y) to the extent such agreement or
transaction or series of related agreements or transactions involves (I) the
sale of all or substantially all assets of the Company or any of its
Subsidiaries, (II) the sale of an equity or economic interest in the Company or
any of its Subsidiaries or (III) a merger, consolidation, combination or other
similar transaction, that has been approved by a majority of the Company’s
disinterested Directors (including, but not limited to, the Series A Holders
Director);

(ii) voluntarily liquidate, dissolve or wind-up the affairs of the Company or
otherwise initiate any insolvency proceeding or any proceeding under the
Bankruptcy Reform Act of 1978, as amended, or other applicable bankruptcy or
insolvency laws;

(iii) redeem or repurchase or otherwise acquire Common Stock or derivative
securities exercisable therefor or convertible thereinto from Apollo, General
Atlantic or their respective Affiliates, except as part of redemptions or
repurchases in which all holders of shares of Common Stock and then Exercisable
Warrants (on an as-exercised basis) are entitled to participate for their pro
rata share; provided that, for the avoidance of doubt, for the purposes of this
Section 7(a)(iii), the term “Affiliates” when referring to Apollo and General
Atlantic shall not include the Company or any of its Subsidiaries;

(iv) declare or pay dividends or cash interests or other distributions on any
Common Stock except to the extent holders of the then Exercisable Warrants are
entitled to participate therein with respect to such Exercisable Warrants on an
as-exercised basis for their pro rata share;

 

27



--------------------------------------------------------------------------------

(v) engage in any reorganization, reclassification, reconstruction,
consolidation or subdivision of the Company’s share capital; provided, however,
that the foregoing shall not apply to any reorganization, reclassification,
reconstruction, consolidation or subdivision of the Company’s share capital that
may be made in connection with (A) the valid exercise of a Drag-Along Right,
(B) the consummation of a Qualified Public Offering or (C) a Control
Disposition; and

(vi) alter, modify or amend (whether by merger, consolidation or otherwise) the
Company’s certificate of incorporation, By-Laws or any Equityholder Agreement
except in connection with (A) the valid exercise of a Drag-Along Right or
(B) the consummation of a Qualified Public Offering, in each case, in accordance
with the terms and conditions in this Agreement, which alterations,
modifications or amendments become effective at or following the consummation of
such Drag-Along Transaction or Qualified Public Offering.

(b) Restrictive Covenants Following the Control Event. For so long as a Legacy
Stockholder, together with its Affiliates, owns a number of shares of Common
Stock in the aggregate equal to at least 50% of the number shares of Common
Stock owned by such Legacy Stockholder and its Affiliates as of the date hereof,
the Company shall not, and (in the case of each of the immediately following
clauses (i) and (iii)) shall cause each of its Subsidiaries not to, without
obtaining the Legacy Stockholders Consent, do or permit the following:

(i) enter into any agreements or transactions or series of agreements or
transactions with any Holder that owns Warrants or shares of Common Stock
representing (in the case of Warrants, on an as-exercised basis), in the
aggregate, more than 15% of the shares of Common Stock then outstanding on a
fully diluted basis or its Affiliates (such Holder and its Affiliates each an
“Affiliated Holder”), it being understood that the foregoing shall not apply to
(1) the exercise of any rights, benefits or privileges, or the performance of
any obligations, under this Agreement, the Stockholder Agreement, the
Securityholder Rights Agreement, the Registration Rights Agreement, the
certificate of incorporation of the Company, the By-Laws, the Holdings Senior
Notes or any related indenture, any agreement executed by investors generally in
connection with the issuance of Securities after the date hereof if the Legacy
Stockholders are provided with preemptive rights thereon in accordance with this
Agreement or to the extent that any such Person holds any of the Company’s
indebtedness outstanding immediately after the consummation of the Transactions,
any documents governing any such indebtedness, the enforcement of any rights
under any such agreement or instrument or any transaction expressly contemplated
by any such agreement or instrument, (2) any issuances of securities if the
Legacy Stockholders are provided with preemptive rights thereon in accordance
with this Agreement or the execution of any agreement or instrument entered into
in connection with such issuance, (3) any dividend or distribution (subject to
Section 7(b)(iii)), (4) any reasonable compensation and/or reimbursement
agreements or arrangements with the Company’s officers and directors and (5) any
such agreements or transactions or series of agreements or transactions with any
portfolio company of an Affiliated Holder that is (x) on terms no less favorable
to the Company or its Subsidiaries, as applicable, than would have been
obtainable on an arms’ length basis and (y) to the extent such agreement or
transaction or series of related agreements or transactions involves (I) the
sale of all or substantially all assets of the Company or any of its
Subsidiaries, (II) the sale of an equity or economic interest in the Company or
any of

 

28



--------------------------------------------------------------------------------

its Subsidiaries or (III) a merger, consolidation, combination or other similar
transaction, that has been approved by a majority of the Company’s disinterested
Directors (including, but not limited to, the Directors elected by the Class A
Common Stock);

(ii) redeem or repurchase or otherwise acquire Common Stock or derivative
securities exercisable therefor or convertible thereinto from an Affiliated
Holder, except (A) as part of redemptions or repurchases in which all holders of
shares of Common Stock are entitled to participate for their pro rata share, or
permit any of its Subsidiaries to do any of the foregoing or (B) redemptions or
repurchases, or any other payments under, the Holdings Senior Notes or any
related indenture;

(iii) declare or pay dividends or cash interests or other distributions on any
Common Stock except to the extent all holders of Common Stock are entitled to
participate therein on a pro rata basis;

(iv) engage in any reorganization, reclassification, reconstruction,
consolidation or subdivision of the Company’s share capital; provided, however,
that the foregoing shall not apply to any reorganization, reclassification,
reconstruction, consolidation or subdivision of the Company’s share capital that
may be made in connection with (A) the valid exercise of a Drag-Along Right,
(B) the consummation of a Qualified Public Offering or (C) a Control
Disposition; and

(v) alter, modify or amend (whether by merger, consolidation or otherwise) the
Company’s certificate of incorporation or By-Laws, except in connection with
(A) the valid exercise of a Drag-Along Right or (B) the consummation of a
Qualified Public Offering, in each case, in accordance with the terms and
conditions in this Agreement, which alterations, modifications or amendments
become effective at or following the consummation of such Drag-Along Transaction
or Qualified Public Offering.

(c) Consulting Agreement. Each Legacy Stockholder and the Company hereby agrees
that:

(i) until the Holdings Senior Notes are repaid in full, no management,
consulting, monitoring, advisory or similar fees or expenses shall be paid or
accrued to any Legacy Stockholder or its Affiliates, except that, subject to the
other provisions of this Section 7, (A) the Consulting Fee may continue to
accrue and (B) out-of-pocket expenses, including legal fees and expenses and
other disbursements incurred under Section 4(b) of the Consulting Agreement, may
be paid so long as such fees and expenses do not exceed $100,000 per year;
provided that, for the avoidance of doubt, the foregoing restriction shall not
apply (1) to the payment of fees to directors of the Company employed by or
otherwise affiliated with the Legacy Stockholders or their Affiliates in the
amount such directors are entitled to receive for such services (including any
extra amounts for serving on committees) on the date hereof or (2) any
reimbursements for expenses such directors are entitled to under the Company’s
reimbursement policies for directors.

 

29



--------------------------------------------------------------------------------

(ii) until the Holdings Senior Notes are repaid in full, the Consulting
Agreement cannot be amended, supplemented or modified without the prior written
consent of the Holder Group Majority; and

(iii) notwithstanding anything to the contrary contained herein or any other
agreement, or the termination of the Consulting Agreement, any accrued and
unpaid Consulting Fee shall continue to be payable hereunder and thereunder,
subject to Section 7(c)(i).

(d) Subsidiary Boards.

(i) The Company hereby agrees that the AGI Board shall be comprised of the same
persons serving on the Board.

(ii) The Company hereby agrees that, so long as any Required Consents have been
obtained, the Series A Holders Director shall be permitted to serve as a
director or manager, as the case may be, on the board of directors, board of
managers or similar governing body of each of the Company’s subsidiaries (other
than Affinion Group, Inc. and Affinion International Holdings Limited) for which
any person who is a nominee of Apollo pursuant to the Stockholder Agreement is
then serving as a director or manager on the board of directors, board of
managers or similar governing body thereof (collectively, the “Subject
Companies”).

(iii) For so long as the Series A Holders Director is a director of the Company,
the Series A Holders Director shall (i) be entitled to be notified of all
meetings of each committee of (A) the Board, (B) the AGI Board and (C) each
Subject Company, including such meeting’s time and place and means of
participation (in person, telephonic or electronic), in the same manner and to
the same extent, and at the same time, as members of such committee, but not
entitled to be present (in person, telephonically or electronically) at each
such meeting; (ii) have access to and receive, simultaneously with each member
of such committee, any and all information (including concurrent receipt of
copies of all materials (including copies of all actual and proposed minutes and
resolutions of each such meeting and draft and executed written consents)
distributed to members of each such committee) in connection with the meeting or
otherwise concerning the business and operations of the Company, AGI or any
Subject Company (as applicable) and (iii) have access to any and all minutes of
such committees.

(e) Waiver of Stockholder Agreement Rights. Each Legacy Stockholder (on its
behalf and on behalf of any Transferee) hereby irrevocably waives all rights and
benefits under Sections 2(a), 2(b), 2(c), 2(d), 2(e), 3 and 5 of the Stockholder
Agreement effective upon and following the occurrence of the Control Event, if
it should ever occur.

(f) Limitation on the Vote of Legacy Stockholders. With respect to any matter
that is submitted to a vote or consent of the stockholders of the Company with
respect to which the holders of Warrants and/or shares of Class B Common Stock
are entitled to vote, (a) none of the Legacy Stockholders or any of their
Affiliates shall vote any Warrants or shares of Class B Common Stock for or
against such matter, (b) except as otherwise set forth in the immediately
following clause (c), the approval of any such matter shall require the vote of
holders of a majority of the outstanding Warrants and shares of Class B Common
Stock who vote

 

30



--------------------------------------------------------------------------------

on such matter and (c) in connection with the election of the Series A Holders
Director, such Director shall be elected by a plurality of the outstanding
Warrants and shares of Class B Common Stock who vote on such matter.

Section 8. Miscellaneous Provisions.

(a) Headings. The heading references herein and the table of contents hereof are
for convenience purposes only and shall not be deemed to limit or affect any of
the provisions hereof.

(b) SPV. Each Holder that is an entity that was formed for the sole purpose of
acquiring (directly or indirectly) shares of Common Stock or that has no
substantial assets other than (direct or indirect interests in) the shares of
Common Stock agrees that (i) certificates of shares of its common stock or other
instruments reflecting equity interests in such entity (and the certificates for
shares of common stock or other equity interests in any similar entities
controlling such entity) will note the restrictions contained in this Agreement
on the Transfer of shares of Common Stock as if such shares of common stock or
other equity interests were shares of Common Stock and (ii) no such shares of
common stock or other equity interests may be transferred to any Person directly
or indirectly (including through derivative securities) other than in accordance
with the terms and provisions of this Agreement as if such shares or equity
interests were shares of Common Stock.

(c) No Other Stockholder Arrangements. No party hereto shall enter into any
stockholder agreements or arrangements of any kind with any Person with respect
to any securities of the Company on terms inconsistent with the provisions of
this Agreement (whether or not such agreements or arrangements are with other
Holders or with Persons that are not parties to this Agreement), including
agreements or arrangements with respect to the acquisition or Transfer of any
securities of the Company in a manner inconsistent with this Agreement;
provided, however, that for the avoidance of doubt, for these purposes none of
the provisions of the Stockholder Agreement, the Securityholder Rights Agreement
or the Registration Rights Agreement shall be deemed inconsistent with this
Agreement.

(d) Governing Law; Jurisdiction. This Agreement shall be governed by, enforced
under and construed in accordance with the Laws of the State of Delaware,
without giving effect (to the fullest extent provided by Law) to any choice or
conflict of law provision or rule thereof which might result in the application
of the Laws of any other jurisdiction. Each of the parties hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
Delaware State Chancery Court located in Wilmington, Delaware, or (in the event
that such court denies jurisdiction) any federal or state court located in the
State of Delaware for any litigation arising out of or relating to this
Agreement (and agrees not to commence any litigation relating thereto except in
such courts) and further agrees that service of any process, summons, notice or
document by U.S. registered mail shall be effective service of process for any
litigation brought against it in any such court. Each party hereby irrevocably
and unconditionally waives any objection to the laying of venue of any
litigation arising out of this Agreement in the Delaware State Chancery Court
located in Wilmington, Delaware, or (in the event that such court denies
jurisdiction) any federal or state court located in the State of Delaware and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such litigation brought in any such court has
been brought in an inconvenient forum.

 

31



--------------------------------------------------------------------------------

(e) Construction. When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article or Section of, or an
Exhibit to, this Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.

(f) Binding Effect. This Agreement shall be binding upon the Company, Apollo,
General Atlantic, the Holders, any spouses of the Holders, and their respective
heirs, executors, administrators and permitted successors and assigns.

(g) Amendment. This Agreement may be amended, supplemented or modified from time
to time by an instrument in writing signed by the parties having the Required
Voting Percentage, provided that (i) this Agreement may be amended by the
Company without the consent of any Holder to cure any ambiguity or to cure,
correct or supplement any defective provisions contained herein, or to make any
other provisions with respect to matters or questions hereunder as the Company
may deem necessary or advisable so long as such action does not affect adversely
the interest of any Holder, (ii) any such amendment, supplement or modification
that by its terms affects the rights or obligations of any Holder in a manner
that is materially adverse and substantially different relative to other Holders
shall not be enforceable against such Holder without the written consent of such
Holder and (iii) the written consent of the Company shall be required, in the
event that any such amendment, supplement or modification imposes a burden or
obligation on the Company or adversely affects a benefit or right of the Company
under this Agreement.

(h) Termination. This Agreement shall terminate automatically upon: (i) the
dissolution of the Company upon the vote of the Required Voting Percentage,
(ii) upon the occurrence of any event which reduces the number of Holders to
zero in accordance with the terms hereof, (iii) the consummation of a Control
Disposition or (iv) if at any time following the consummation of a Qualified
Public Offering, fewer than 5% of the aggregate principal amount of the Holdings
Senior Notes issued on the date hereof remains outstanding. Any Holder who
disposes of all of his, her or its Warrant Shares in conformity with the terms
of this Agreement shall cease to be a party to this Agreement and shall have no
further rights hereunder but shall remain subject to Section 4(c)
(Confidentiality) and shall not be released from any liability incurred
hereunder prior to the date it ceases to own any Warrant Shares.

 

32



--------------------------------------------------------------------------------

(i) Spouses. The spouses of the individual Holders are fully aware of,
understand and fully consent and agree to the provisions of this Agreement and
its binding effect upon any community property interests or similar marital
property interests in the Common Stock they may now or hereafter own, and agree
that the termination of their marital relationship with any Holder for any
reason shall not have the effect of removing any Common Stock of the Company
otherwise subject to this Agreement from the coverage of this Agreement and that
their awareness, understanding, consent and agreement are evidenced by their
signing this Agreement. Furthermore, each individual Holder agrees to cause his
or her spouse (and any subsequent spouse) to execute and deliver, upon the
request of the Company, a counterpart of this Agreement, or an Adoption
Agreement substantially in the form of Exhibit A or in a form satisfactory to
the Company.

(j) Specific Performance; Remedies. Any Transfer or attempted Transfer in breach
of this Agreement shall be void and of no effect. In connection with any
attempted Transfer in breach of this Agreement, the Company may hold and refuse
to Transfer any Common Stock or any certificate therefor, in addition to and
without prejudice to any and all other rights or remedies which may be available
to it or the Holders. Each party to this Agreement acknowledges that a remedy at
law for any breach or attempted breach of this Agreement will be inadequate,
agrees that each other party to this Agreement shall be entitled to specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach and further agrees to waive (to the extent legally
permissible) any legal conditions required to be met for the obtaining of any
such injunctive or other equitable relief (including posting any bond in order
to obtain equitable relief).

(k) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart. The failure of any Holder
to execute this Agreement does not make it invalid as against any other Holder.

(l) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
otherwise unenforceable provisions shall be null and void as to such
jurisdiction. It is the intent of the parties, however, that any invalid,
illegal or otherwise unenforceable provisions be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, illegal or
otherwise unenforceable provisions but are valid and enforceable to the fullest
extent permitted by Law.

(m) Further Assurances. Each party hereto shall cooperate and use their
respective reasonable best efforts to take or cause to be taken all appropriate
actions and do, or cause to be done, all things necessary or appropriate,
including the execution of any additional

 

33



--------------------------------------------------------------------------------

documents or instruments of any kind and the taking of all such other actions as
such party may reasonably be requested to take by the other party hereto from
time to time, consistent with the terms of this Agreement in order to effectuate
the provisions and purposes of this Agreement.

(n) Extensions; Waivers. No course of dealing between the Company, or its
Subsidiaries, and the Holders (or any of them) or any delay in exercising any
rights hereunder will operate as a waiver of any rights of any party to this
Agreement. The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

(o) WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OR
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS
AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN.

(p) Registration Rights Agreement. Each of the parties hereto (a) shall be bound
by and subject to the terms of the Registration Rights Agreement, pursuant to
the terms thereof, and (b) hereby adopts the Registration Rights Agreement with
the same force and effect as if it were originally a party thereto.

(q) Entire Agreement. This Agreement and the Registration Rights Agreement set
forth the entire agreement of the parties hereto as to the subject matter hereof
and supersedes all previous agreements among all or some of the parties hereto,
whether written, oral or otherwise, as to such subject matter. Unless otherwise
provided herein, any consent required by the Company may be withheld by the
Company in its sole discretion.

(r) Third Party Beneficiaries. Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any person other than the
parties hereto and their respective permitted successors and assigns, any rights
or remedies under or by reason of this Agreement.

(s) Adjustments. If, and as often as, there are any changes in the Common Stock
or securities convertible into or exchangeable into or exercisable for shares of
Common Stock as a result of any reclassification, recapitalization, stock split
(including a reverse stock split) or subdivision or combination, exchange or
readjustment of shares, or any stock dividend or stock distribution, merger or
other similar transaction affecting shares of Common Stock or such securities,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock or such securities as so
changed.

 

34



--------------------------------------------------------------------------------

(t) No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the Holders may be
partnerships or limited liability companies, each party hereto covenants, agrees
and acknowledges that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
of the Company’s, Apollo Group’s, General Atlantic Group’s or any Holder’s
Affiliates, limited partners, members or stockholders or any former, current or
future directors, officers, agents, Affiliates, employees, general or limited
partners, members, managers or stockholders of any of the foregoing, as such
(collectively, the “Related Parties”), whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of the Related Parties, as such, for any obligation or liability of the
Company, Apollo Group, General Atlantic Group or any Holder under this Agreement
or any documents or instruments delivered in connection herewith for any claim
based on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, that nothing in this Section 8(t) shall relieve or
otherwise limit the liability of any Person for any breach or violation of its
obligations under such agreements, documents or instruments to which it is a
party.

(u) Additional Shares. In the event additional shares of Common Stock are issued
by the Company to a Holder at any time during the term of this Agreement upon
the exercise Warrants, such additional shares of Common Stock, as a condition to
their issuance, shall become subject to the terms and provisions of this
Agreement.

(v) Assignment. This Agreement is intended to bind and inure to the benefit of
the parties hereto and their respective successors, assigns, heirs, executors,
administrators and representatives, provided that, no party may assign any or
all of its rights or obligations under this Agreement except in connection with
a Transfer of Securities in accordance with the terms and conditions of this
Agreement.

*  *  *  *  *

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first written above.

 

AFFINION GROUP HOLDINGS, INC. By:  

/s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Chief Executive Officer

 

[Signature Page to Warrantholder Rights Agreement]



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, LLC By:  

/s/ Marc E. Becker

  Name:   Marc E. Becker   Title:   President

 

[Signature Page to Warrantholder Rights Agreement]



--------------------------------------------------------------------------------

GAPCO GMBH & CO. KG By:   GAPCO Management GmbH,   its General Partner By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director GAP COINVESTMENTS III,
LLC By:   General Atlantic LLC, its Managing Member By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director GAP COINVESTMENTS IV,
LLC By:   General Atlantic LLC, its Managing Member By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director GAPSTAR, LLC By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director

 

[Signature Page to Warrantholder Rights Agreement]



--------------------------------------------------------------------------------

GAP-W HOLDINGS, L.P. By:   General Atlantic GenPar, L.P.,   its General Partner
By:   General Atlantic LLC,   its General Partner By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director GENERAL ATLANTIC
PARTNERS 79, L.P. By:   General Atlantic LLC,   its General Partner By:  

/s/ Thomas J Murphy

  Name:   Thomas J. Murphy   Title:   Managing Director

 

[Signature Page to Warrantholder Rights Agreement]



--------------------------------------------------------------------------------

WARRANTHOLDERS AND HOLDERS OF WARRANT SHARES (as evidenced by their execution of
an Adoption Agreement attached hereto)

 

[Signature Page to Warrantholder Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Warrantholder Rights Agreement dated as of December 12, 2013, a copy of which is
attached hereto (the “Warrantholder Rights Agreement”), by the transferee
(“Transferee”) executing this Adoption. By the execution of this Adoption, the
Transferee agrees as follows:

1. Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
securities of Affinion Group Holdings, Inc., a Delaware corporation (the
“Company”), subject to the terms and conditions of the Warrantholder Rights
Agreement. Capitalized terms used herein without definition are defined in the
Warrantholder Rights Agreement and are used herein with the same meanings set
forth therein.

2. Agreement. Transferee (i) agrees that the securities acquired by Transferee
shall be bound by and subject to the terms of the Warrantholder Rights
Agreement, pursuant to the terms thereof as a [Holder] / [Legacy Stockholder],
and (ii) hereby adopts the Warrantholder Rights Agreement with the same force
and effect as if he were originally a party thereto.

3. Notice. Any notice required as permitted by the Warrantholder Rights
Agreement shall be given to Transferee at the mailing or electronic-mail address
listed beside Transferee’s signature below.

4. Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption to acknowledge its fairness and that it is in such spouse’s best
interest, and to bind such spouse’s community interest, if any, in the
securities referred to above and in the Warrantholder Rights Agreement, to the
terms of the Warrantholder Rights Agreement.

 

[UNDERSIGNED] By:  

 

Name:   Title:   Date:   [UNDERSIGNED’S SPOUSE (IF APPLICABLE)] By:  

 

Name:   Title:   Date:  

Address for Notices:

 

 

 

Email:  

 

Attn:  

 

 

 

B-1



--------------------------------------------------------------------------------

ANNEX I

 



If to the Company:

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Facsimile: (203) 956-1021

Attention: Chief Financial Officer

Email: tsiegel@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park,

New York, New York 10036

Telephone: 212-872-1000

Facsimile: 212-872-1002

Email: aweinstein@akingump.com

Attn: Adam Weinstein, Esq.

If to Apollo:

Affinion Group Holdings, LLC

c/o Apollo Management V, L.P.

9 West 57th Street

New York, NY 10019

Facsimile: (212) 515-3264

Email: becker@apollolp.com

Attention: Marc Becker

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park,

New York, New York 10036

Telephone: 212-872-1000

Facsimile: 212-872-1002

Email: aweinstein@akingump.com

Attn: Adam Weinstein, Esq.

If to General Atlantic:

General Atlantic Partners 79, L.P.

c/o General Atlantic Service Company, LLC

3 Pickwick Plaza

Greenwich, Connecticut 06830

 

 

Annex I-1



--------------------------------------------------------------------------------



Facsimile: 212-759-5708

Email: clanning@generalatlantic.com

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: 212-373-3000

Facsimile: 212-757-3990

Email: mabbott@paulweiss.com

Attention: Matthew W. Abbott

If to [Holder]:

[Address]

Facsimile:

Email:

Attention:

with a copy (which shall not constitute notice) to:

[Holder’s Counsel]

[Address]

Telephone:

Facsimile:

Email:

Attn:

 

 

Annex I-2



--------------------------------------------------------------------------------

ANNEX II

Registration Rights Agreement

 

Annex II-1



--------------------------------------------------------------------------------

SCHEDULE I

Prohibited Transferees

Stuart L. Bell and any Person Controlled by Stuart L. Bell.

 

Schedule I



--------------------------------------------------------------------------------

Schedule 6.3(b)(iii)

Capitalization

As of December 12, 2013

AFFINION GROUP HOLDINGS, INC.

 

Owner of record

   Class A
Common
Stock      Percentage  

Affinion Group Holdings, LLC

     57,750,000         68.01 % 

General Atlantic Partners 79, L.P.

     12,702,156         14.96 % 

GapStar, LLC

     218,374         0.26 % 

GAPCO GmbH & Co. KG

     27,289         0.03 % 

GAP-W Holdings, L.P.

     3,320,130         3.91 % 

GAP Coinvestments III, LLC

     953,373         1.12 % 

GAP Coinvestments IV, LLC

     248,611         0.29 % 

All other holders (1)

     9,693,680         11.42 %    

 

 

    

 

 

 

Total

     84,913,613         100.00 % 

 

(1) As of December 12, 2013, there are no other persons that hold 5% or more of
the issued and outstanding common stock of the Company.

 

Schedule 6.3(b)(iii)



--------------------------------------------------------------------------------

Schedule 6(b)(iv)

Derivatives

 

1. As of December 12, 2013, Affinion Group Holdings, Inc. had 7,038,095
outstanding stock options and 426,313 outstanding restricted stock units.

 

2. As of December 12, 2013, Affinion International Holdco (Proprietary) Limited
(“Holdco”) and Bassae Holdings N.V. (“Bassae”) granted to the sole owner of MEM
Marketing (Proprietary) Limited (“MEM”) a put option which, if exercised, would
require Bassae or Affinion International Holdco (Proprietary) Limited to
purchase MEM’s 49% ownership interest in Cims South Africa (Proprietary)
Limited. The option may be exercised from January 1, 2014 through December 31,
2015. If MEM does not exercise the option but seeks to sell its ownership
interest to another party, Bassae has a right of first refusal.

 

3. As of December 12, 2013, Affinion International Limited (“AIL”) had a call
option to purchase the remaining 10% ownership interest in Boyner Bireysel
Urunler Satis ve Pazarlama A.S (“Back-Up”), a Turkish provider of assistance and
consultancy services to its members. The option can be exercised by AIL between
November 14, 2017, and November 14, 2020. AIL currently owns through its wholly
owned subsidiary a 90% ownership interest in Back-Up. The current owner of the
remaining 10% ownership interest in Back-Up also has the right to put such
interest to AIL after November 14, 2020, or if its equity interest in Back-Up is
diluted to less than 10%.

 

4. As of December 12, 2013, AIL had a call option to purchase the remaining 40%
ownership interest in Aerobase S.r.l. (“Aerobase”), a Italian provider of
travel, leisure and personal care products. The option can be exercised by AIL
within 30 days following receipt of Aerobase’s audited financial statements for
its fiscal years ending October 2015, 2016 and 2017. AIL currently owns through
its wholly owned subsidiary a 60% ownership interest in Aerobase. The current
owner of the remaining 40% ownership interest in Aerobase also has the right to
put such interest to AIL during the same time period in which AIL can exercise
its call option.

 

Schedule 6.3(b)(iv)